LANGTRY, J.
Plaintiff appeals from a final order dismissing his writ of habeas- corpus which attacked extradition proceedings. The order upheld the proceedings.
Error assigned is'' that the documents from Alabama faded to include “any warrant of arrest issued.”
ORS 147.030, a part of the uniform extradition statute, requires: that a demand for extradition be supported by the indictment or information from the demanding state “with a copy of any warrant which was issued * * Plaintiff contends that there must have been, among the documents certified from Alabama, a warrant, or if none had been issued, a statement saying So'., ' ,.
We will not consider the contention because it was not made, in the trial, court. Trial counsel, who was not counsel on appeal, at no time referred to an arrest warrant. The most that can be said in this regard is that counsel said to the court:
“* * *' I think the Court is correct in saying that the indictment is. sufficient. All we are raising, that I (don’t believe there was enough to hold him here and I don’t believe' the state, in its' evidence, has come up.with enough * . *
In his petition, plaintiff alleged that “the papers * * * are insufficient.” There was nothing to alert the trial court, to the specific claim of error now made.
No reason is shown why we should depart from the rule that claimed errors not objected to when they occur will not be considered on appeal. A claimed .error of this .technical nature was urged upon the Colorado Supreme Court as reason for reversing an extradition judgment, and the court said:
“* * * [Defendant made no objection to *19this during the proceeding's * '* * when it could have been corrected. . He' cannot. now raise that issue * * Fox, Jr., v. People, 161 Colo 163, 167, 420 P2d 412 (1966).
The order is affirmed.